Exhibit 99.1 AGTC Appoints Anne M. VanLent to its Board of Directors Industry Veteran Brings More than 30 Years of Financial and Healthcare Leadership Experience to AGTC Board GAINESVILLE, Fla., and CAMBRIDGE, Mass., August 18, 2016 – Applied Genetic Technologies Corporation (Nasdaq: AGTC), a biotechnology company conducting human clinical trials of adeno-associated virus (AAV)-based gene therapies for the treatment of rare diseases, today announced it has appointed Anne M. VanLent to the company's Board of Directors. Ms. VanLent will replace Bruce Peacock on the Board, who had announced his intent to resign earlier this year. “We thank Bruce for his valuable service to AGTC and wish him well on his future endeavors,” said Sue Washer, President and CEO of AGTC. "We expect Anne’s knowledge and experience in the healthcare industry, coupled with her deep executive leadership and financial planning background, to be valuable assets to the AGTC Board of Directors and leadership team,” said Ms. Washer. "Her established track record in providing strategic counsel to growing companies will support our ongoing efforts to advance our lead candidates for rare eye diseases and other inherited conditions." Ms. VanLent founded and currently serves as President of AMV Advisors, an advisory firm that provides corporate strategy and financial consulting services to emerging growth life science companies. She is currently a director and chairperson of the audit committees of Aegerion Pharmaceuticals, Inc. and Ocera Therapeutics, Inc. and the lead independent director and chairperson of the audit committee of Aviragen Pharmaceuticals, Inc.
